Exhibit 10.3
DEFERRED COMPENSATION PLAN
FOR
OUTSIDE DIRECTORS OF
SONOCO PRODUCTS COMPANY
Effective January 1, 1990
As amended October 15, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE I
  STATEMENT OF PURPOSE     3  
 
           
ARTICLE II
  DEFINITIONS     4 – 5  
 
           
ARTICLE III
  ELIGIBILTY AND PARTICIPATION     6  
 
           
ARTICLE IV
  DEFERRED COMPENSATION ELECTIONS     7 – 8  
 
           
ARTICLE V
  CREDITS TO DEFERRAL ACCOUNTS     9 – 10  
 
           
ARTICLE VI
  ADMINISTRATIVE COMMITTEE & CLAIMS     11 – 12  
 
           
ARTICLE VII
  AMENDMENT AND TERMINATION     13  
 
           
ARTICLE VIII
  MISCELLANEOUS     14 – 15  
 
           
ARTICLE IX
  CONSTRUCTION     16  

 



--------------------------------------------------------------------------------



 



SONOCO PRODUCTS COMPANY
DEFERRED COMPENSATION PLAN
FOR OUTSIDE DIRECTORS
ARTICLE I
STATEMENT OF PURPOSE
     The purpose of this plan is to provide outside directors of Sonoco Products
Company (the “Company”) the opportunity to defer receipt of compensation earned
as a director to a date following separation from service with the Company. This
deferral opportunity is designed to help the Company to attract and retain
outstanding individuals as Directors of the Company through enhancement of the
value of the fees paid to such individuals.

 



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
               When used herein the following terms shall have the meanings
indicated unless a different meaning is clearly required by the context.

  1.   “Company”: Sonoco Products Company, a South Carolina Corporation, and its
corporate successors.     2.   “Committee”: The Administrative Committee
appointed by the Board of Directors of the Company to administer this plan.    
3.   “Director”: Any person who is serving on the Board of Directors and is not
an employee of the Company or any of its subsidiaries.     4.   “Participant”: A
Director or former Director who has deferred fees hereunder and has a credit
balance in his deferred compensation account.     5.   “Separation from
Service”: The date of termination of a Director’s active service with the
Company as defined under code section 409A.     6.   “Plan”: The Deferred
Compensation Plan for Outside Directors of Sonoco Products Company as contained
herein, and as may be amended from time to time hereafter, together with any
election forms that the Committee requires a Participant to complete.     7.  
“Plan Year”: The period commencing January 1 and ending December 31.     8.  
“Stock Equivalent Account”: The account described in Article V.     9.  
“Interest Account”: The account described in Article V.     10.   “Director’s
Fees”: Retainer fees and meeting fees.

 



--------------------------------------------------------------------------------



 



  11.   “Fixed Payment Period”: The period of years over which annual payments
are made to a Participant following his Separation from Service or upon his
death preceding his Separation from Service.

 



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY AND PARTICIPATION

  1.   Any Director of the Company who is not also an employee of the Company is
eligible to participate in the plan.     2.   The Director may elect to defer
receipt of all or a specified part of the compensation payable to the Director
for serving on the Board of Directors or committees of the Board of Directors of
the Company.     3.   An eligible Director participates in the plan by
irrevocably electing on an annual basis, in the manner specified herein, to
defer future Director’s Fees earned for which the related services commence in
the calendar year following the year in which the election is made.
Participation commences upon the execution and delivery of a Deferred
Compensation Agreement. Such Agreement must be executed (and must become
irrevocable) in all cases on or before December 31 preceding the calendar year
in which the services related to the Director’s Fees to be deferred commence.

 



--------------------------------------------------------------------------------



 



ARTICLE IV
DEFERRED COMPENSATION ELECTIONS

  1.   A Director electing to defer payment of fees may elect deferral to be
invested in the Interest Account and/or the Stock Equivalent Account.     2.  
Subject to such limitations as the Committee may impose, a Director electing to
defer hereunder shall also elect at the same time as his deferral election, a
Fixed Payment Period commencing six months following the Director’s Separation
from Service over which the amount deferred under such election shall be paid to
him in annual installments and a Fixed Payment Period (which may be a different
period) over which the unpaid portion of the amount deferred shall be paid to
his beneficiary or estate in annual installments in the event of his death
before Separation from Service occurs. Finally, the Director may elect to have
the unpaid portion of the amount deferred paid in a lump sum to his beneficiary
or estate in the event of his death following a Separation of Service.     3.  
Any Fixed Payment Period Election to defer compensation shall be irrevocable and
may not be changed or modified thereafter by a Participant or the Company.    
4.   The fact that a Director has made a particular election with respect to a
deferral shall not preclude such Director from making different elections with
respect to new elections to defer fees covering future period of service.     5.
  In the event of a Fixed Payment Period commencing due to a Separation from
Service, the initial amount due shall be paid six months following Separation
from Service. In the event of a Fixed Payment Period commencing due to a
Participant’s death prior to a Separation from Service, the initial payment
amount due shall be paid upon death (or on such later date permitted under the
regulations to Code

 



--------------------------------------------------------------------------------



 



      Section 409A). The amount of any payment during a Fixed Payment Period
shall equal the unpaid balance of the amount deferred (including any earnings
thereon) immediately preceding the payment date divided by the number of annual
payments remaining in the Fixed Payment Period (including the payment that is
about to be made).     6.   Upon consummation of a Change in Control that
qualifies under 409A, all amounts credited to the Stock Equivalent Account
and/or Interest Account (along with any amounts deferred but not yet credited to
these accounts up to the date of payment), shall be paid in a lump sum payment
to the Participant within 30 days following the Change in Control.

 



--------------------------------------------------------------------------------



 



ARTICLE V
CREDITS TO DEFERRAL ACCOUNTS

  1.   Deferred compensation shall be credited to the Stock Equivalent Account
or the Interest Account of a Participant or a combination of these accounts, as
the Participant may have elected, as follows:

  a)   One fourth of the annual retainer fee shall be credited on the closing
date for each of the Company’s fiscal quarters.     b)   The committee meeting
fee shall be credited on the closing date for the Company’s fiscal quarter in
which the Director attends the committee meeting.

  2.   The fees credited to a Stock Equivalent Account shall be converted on the
closing date for each of the Company’s fiscal quarters into “Stock Equivalents”
as though such fees were applied to the purchase of common stock of the Company
as follows:

      The Director’s Account shall be assigned Stock Equivalents which shall be
the number of full and fractional (rounded to the nearest tenth) shares of the
Company’s common stock that could be purchased, with the fees credited to the
Director’s Account, at the closing price of such common stock as of the end of
the fiscal quarter as quoted by the New York Stock Exchange.

  3.   As of the payment date for each dividend declared on the Company’s common
stock, each Director’s dividend shall be determined by multiplying the cash
dividend per share by the number of full and fractional Stock Equivalents in the
Director’s Stock Equivalent Account on the dividend payment date, with the
resulting dividend amount converted into stock equivalents as though such
dividend amounts were applied to the purchase of common stock of the Company.

 



--------------------------------------------------------------------------------



 



  4.   Six months following a Participant’s Separation from Service, the
Participant will begin to receive payment(s) from the Stock Equivalent Account
and/or Interest Account in accordance with the Participant’s elections.
Subsequent installments, if any, shall be paid each January until the accounts
have been paid in full. Payment(s) from the Stock Equivalent Account will be in
the form of shares of common stock equal in number to the amount of Stock
Equivalents credited to the eligible Director’s Stock Equivalent Account as of
the date of payment divided by the number of installment payments remaining to
be paid immediately before the payment date. Any remaining fractional share at
the end of the payment cycle, will be rounded up and issued as a whole share.  
  5.   Each month, the balance in the Interest Account will be credited with
interest from the date the deferral is credited to the account until payment is
complete, at a rate equal to the Merrill Lynch ten year high quality bond index
for December 15 of each preceding year.

 



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATIVE COMMITTEE & CLAIMS

  1.   This plan shall be administered by the Governance Committee of the Board
of Directors.     2.   The construction and interpretation by the Committee of
any provision of this plan shall be final and conclusive.     3.   The
administration of this plan is delegated to the Senior Vice President — Human
Resources who is responsible for executive compensation and benefits, or at his
election, to the Director, Compensation.     4.   No member of the Committee
shall be personally liable for any actions taken by the Committee unless the
member’s action involves willful misconduct.     5.   If any claim for benefits
under the Plan is wholly or partially denied, the claimant shall be given notice
in writing of such denial within a reasonable period of time (not to exceed
90 days after receipt of the claim or, if special circumstances require an
extension of time, written notice of the extension shall be furnished to the
claimant and an additional 90 days will be considered reasonable) setting forth
the following information: (a) the specific reason or reasons for the denial;
(b) specific reference to pertinent Plan provisions on which denial is based;
(c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and (d) an explanation that a full and fair review by
the Committee of the decision denying the claim may be requested by the claimant
or his authorized representative by filing with the Committee, within 60 days
after such notice has been received, a written request for such review.

 



--------------------------------------------------------------------------------



 



      In the event that a claimant does choose to appeal, as described under
(d) above, the claimant or his authorized representative may review pertinent
documents and submit issues and comments in writing within the same 60-day
period specified in subsection (d) above. Upon request (and free of charge), the
Member/claimant shall be provided reasonable access to and copies of all
documents, records, and other information relevant to his claim for benefits (as
further described in DOL regulations, and as determined by the Committee, in its
sole discretion), and shall also be informed of his right to bring suit under
ERISA.         The decision of the Committee shall be made promptly, and not
later than 60 days after the Committee’s receipt of the request for review,
unless special circumstances require an extension of time for processing, in
which case the claimant shall be so notified and a decision shall be rendered as
soon as possible, but not later than 120 days after the receipt of the request
for review. The claimant shall be given a copy of the decision promptly. The
decision shall be in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, and
specific references to the pertinent Plan provisions on which the decision is
based.

 



--------------------------------------------------------------------------------



 



ARTICLE VII
AMENDMENT AND TERMINATION
     The Company reserves the right, at any time or from time to time, by action
of its Board of Directors, to modify or amend in whole or in part any or all
provisions of the Plan, or terminate and liquidate the Plan provided, however,
any such modification, amendment or termination and liquidation shall not
substantially and adversely affect the benefits then in effect. In the event of
Plan termination and liquidation by the Company, the Company will pay any
benefits otherwise due under the Plan during the first 12 months following a
resolution to terminate and liquidate the Plan and shall pay out any remaining
amounts deferred under the Plan during the second 12 months following such
resolution to terminate and liquidate the Plan. Notwithstanding the above, the
Plan shall not be terminated and liquidated unless all other plans required to
be aggregated with the Plan under Section 409A of the Code are terminated and
liquidated at the same time.

 



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS

  1.   NON-ALIENATION OF BENEFITS. No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge any right or benefit under this Deferral shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities, or torts of the person entitled to such benefits. If the
Participant or any beneficiary hereunder shall become bankrupt, or attempt to
anticipate, alienate, sell, assign, pledge, encumber, or charge any right
hereunder, then such right or benefit shall, in the discretion of the Committee,
cease and terminate, and in such event, the Committee may hold or apply the same
or any part thereof for the benefit of the Participant or his beneficiary,
spouse, children, or other dependents, or any of them in such manner and in such
amounts and proportions as the Committee may deem proper.     2.   NO TRUST
CREATED. The obligations of the Company to make payments hereunder shall
constitute a liability of the Company to a Participant. Such payments shall be
made from the general funds of the Company, and the Company shall not be
required to establish or maintain any special or separate fund, or purchase or
acquire life insurance on a Participant’s life, or otherwise segregate assets to
assure that payment shall be made, and neither a Participant, his estate nor
Beneficiary shall have any interest in any particular asset of the Company by
reason of its obligations hereunder. The Participant’s rights to deferred
amounts will be the same as an unsecured general creditor of the Company, and
all property and rights to property, including rights as a beneficiary of a life
insurance contract purchased with deferred

 



--------------------------------------------------------------------------------



 



      amounts, and all income attributable to the deferred amounts and property
will remain solely the property of the Company and will be subject to claims of
general creditors of the company. Nothing contained in the Plan shall create or
be construed as creating a trust of any kind or any other fiduciary relationship
between the Company and a Participant or any other person.     3.   The
effective date of this plan is January 1, 1990.     4.   The plan has been
amended effective October 15, 2008, to comply with Section 409A of the Code and
the regulations thereunder.

 



--------------------------------------------------------------------------------



 



ARTICLE IX
CONSTRUCTION

  1.   GOVERNING LAW. This Plan shall be construed and governed in accordance
with the laws of the State of South Carolina.     2.   GENDER. The masculine
gender, where appearing in the plan, shall be deemed to include the feminine
gender, and the singular may include the plural, unless the context clearly
indicates to the contrary.     3.   HEADINGS, ETC. The cover page of this plan,
the Table of Contents and all headings used in this plan are for the convenience
of reference only and are not part of the substance of this plan.

 